     Case 1:20-cv-01300-SHR-MA Document 13 Filed 04/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LARRY T. ZGURO,
    Petitioner,                                  No. 1:20-CV-01300

      v.                                         (Judge Rambo)

THOMAS MCGINLEY, ET AL.,
   Respondents.

                                    ORDER

     In accordance with the accompany Memorandum Opinion, IT IS ORDERED

THAT:

     1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED as
           untimely;
     2.    A certificate of appealability shall not issue; and
     3.    The Clerk of Court is directed to CLOSE this case.




                                            S/Sylvia H. Rambo
                                            United States District Judge
Dated: April 27, 2021
